DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are rejected as indefinite because they do not attempt to define the structures of the claimed apparatus by their functionality, but instead these claims present limitations to the method of using the product. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005);Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) ( claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). There is no way to ascertain how the structures of the apparatus would be defined by “the activation of the hydraulic system comprises a working cycle and wherein the force comprises a maximum force applied during the working 
Note: “Such claims may also be rejected under 35 U.S.C. 101  based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101  which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.” -MPEP 2173.05(p).
In the instances of claims 6 and 7, it is held that the claim recitations do not rise to the degree of statutory crossover, such that a 101 rejection would be warranted. This is because the indefinite claims do not appear to be intentionally reciting the two statutory classes, but rather seem to inadvertently blur the lines.
Claim 8 is further rejected as indefinite. The claim discloses: “the geographic location includes an altitude”. The claims do not provide any special programming, code, or algorithms and as such, there is no indication that the language of claim 8 further defines the tool of claim 1 in any discernable manner. There is no reason to believe that any generic computer and/or controller would not be naturally capable of including altitude information in location data, and therefore it is not evident that this language further defines the generic memory and processor of claim 1. As such one cannot determine the scope or metes and bounds of the claim.
 Claim 9 is rejected as indefinite for the same reasons as claim 8. The claim discloses: “the altitude corresponds to a floor of a building”. There is no way to surmise how this information defines the tool of claim 1.
Claim 12 is rejected as indefinite for the same reasons as claim 8. The claim discloses: “the display comprises a map and wherein a graphic representation of the selected record is displayed on the map.” Any generic display would be naturally expected to be capable of 
Claim 13 is further rejected as indefinite for the same reasons as claim 8. The claim discloses: “the data processing system determines a street address based on the record.” As in claim 12, this language does not clearly define the scope or metes and bounds of the claimed tool, and thus one cannot know how the claim is intended to further limit the tool of claim 11.
Claim Objections
Claim 1 is objected to because of the following informalities:  “a force senor” on line 7 should instead read: “a force sensor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosani (US 2018/0161969 A1).
Regarding claim 1, Rosani discloses a tool (par. 0020) comprising: a tool frame (1); an actuator (6, 12) disposed on the tool frame; a working surface (14) adapted to shape a workpiece when the working surface is moved in a working direction relative to the tool frame, wherein the actuator is connected with the working surface and adapted to drive the working surface in the working direction (figs. 1-4; pars. 0020, 0026, 0044-0046); a force sensor (one or more of 22, 23, 24) adapted to measure a force applied by the working surface on the workpiece (pars. 0032 and 
Regarding claim 2, Rosani discloses the tool according to claim 1, wherein the actuator comprises a piston (12) connected with the working surface and a hydraulic system (hydraulic pump 11) in fluid communication with the piston, wherein the force sensor comprises a pressure sensor  (22) in fluid communication with the hydraulic system, and wherein the processor monitors a signal from the pressure sensor to determine the force (figs. 4-6; pars. 0031, 0044-0046, 0049, 0054-0055 and 0074-0076).
Regarding claim 3, Rosani discloses the tool of claim 1, wherein the working surface comprises a crimping surface and the workpiece comprises an electrical crimp connector and a conductor (fig. 4; pars. 0026 and 0044-0046).
Regarding claim 4, Rosani discloses the tool of claim 1, wherein the location sensor comprises a global navigation satellite system (GNSS) receiver (GPS receiver is a GNSS receiver, as GNSS encompasses all celestial satellite positioning systems) (par. 0020).
Regarding claim 5, Rosani discloses the tool of claim 4, wherein the GNSS receiver is adapted to receive a signal from one or more of Global Positioning System (GPS), Next Generation Operational Control System (OCX), Global Navigation Satellite System (GLONASS), BeiDou Navigation Satellite System (BNS), Quasi-Zenith Satellite System 
Regarding claim 6, as best understood, Rosani discloses the tool of claim 2, wherein the activation of the hydraulic system comprises a working cycle (work cycles) and wherein the force comprises a maximum force applied during the working cycle (pars. 0020 and 0032).
Regarding claim 7, as best understood, Rosani discloses the tool of claim 6, wherein the force comprises a series of forces (work cycles have at least zero force and maximum force, and the forces applied in between and are being monitored as “in progress”) applied by the working surface on the workpiece during the working cycle (pars. 0010, 0020, 0040-0044).
Regarding claim 10, Rosani discloses the tool of claim 1, wherein the force and location are stored as a data record in the memory and wherein a plurality of such data records are stored in the memory, wherein the tool further comprising a data processing system (31, 33, 35) in signal communication with the memory, and wherein the plurality of records is transferred from the memory to the data processing system (par. 0020, 0036-0039 and 0076).
Regarding claim 11, Rosani discloses the tool of claim 10, wherein the data processing system comprises a filter (“electronic processor program”) for applying one or more criteria to select one or more of the records and a display (18) to display the selected records (pars. 0076-0078).
Regarding claim 14, Rosani discloses the tool of claim 11, wherein the processor comprises a clock and wherein the processor records a clock time along with the force and location in the memory and wherein the clock time is stored in the record (pars. 0010-0011 and 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosani, in view of Kahle et al. (US 2013/0138465 A1).
Regarding claims 8 and 9, as best understood, Rosani discloses all of the elements of the current invention as detailed above with respect to claim 1. Rosani, however, does not explicitly disclose that the geographic location includes an altitude, and wherein the altitude corresponds to a floor of a building.
Kahle teaches that it is well known to provide a computer and controller for processing and transmitting tool information (Title; Abstract), capable of determining geographic location information, and wherein the geographic location includes an altitude corresponding to a floor of a building (figs. 1-4; pars. 0026-0027 and 0055).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rosani to incorporate the use of altitude information, including building floor information of Kahle. This feature is considered to be a routine consideration for any GNSS or GPS enabled device, and would have required no special programming nor would its use present any surprising results. The data, including altitude and building floor information would have been obvious to collect and use in a device intended to determine location of a tool, as is the intention in Rosani. PHOSITA would have realized that the .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosani, in view of Burch et al. (US 9,466,198 B2).
Regarding claims 12 and 13, as best understood, Rosani discloses all of the elements of the current invention as detailed above with respect to claim 11. Rosani, however, does not explicitly disclose that the display comprises a map and wherein a graphic representation of the selected record is displayed on the map (claim 12); and the data processing system determines a street address based on the record (claim 13).
Burch teaches that it is well known to provide a computer and controller for processing and transmitting tool information (Title; Abstract), capable of determining geographic location information, wherein the display comprises a map and wherein a graphic representation of the selected record is displayed on the map, and the data processing system determines a street address based on the record (figs. 1-5C; cols. 7-8, lines 45-67 and 1-11; col. 8, lines 23-33; col. 9, lines 1-20; col. 12, lines 28-45).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Rosani to incorporate the displaying of location information including a street address on a map of Burch. This is an old and well-known standard feature on the generic GPS devices of the prior art and would have been a routine consideration for including in the tool of Rosani. Though Rosani does not mention the map or address, PHOSITA would have known that the computer, GPS receiver and display of Rosani would be naturally expected to be capable of and configured to display a map and street address of the tool it has located. To use the old map and address information capability from Burch with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clasquin et al. (US 9,073,394 B1) appears to anticipate at least claim 1 (see figs. 1 and 7). Lefavour et al. (US 2017/0302044 A1) also appears to anticipate claim 1 (Title; Abstract; fig. 1; pars. 0050-0052).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEFFREY T CARLEY/Examiner, Art Unit 3729